Title: To Benjamin Franklin from John Jay, 31 December 1781
From: Jay, John
To: Franklin, Benjamin


My dear Sir
Madrid 31 Decr. 1781
I learn from Marqs. DYranda that my Letter to You of the 21 Ult. has reached You. The Want of a good Opportunity has for some time past prevented my writing to You so particularly as I could have wished.
Things remain here exactly in Statu quo, except that your Aid daily becomes more necessary, and will soon be indispensable.
These are matters that require no Explanation.
I have recd. two Letters dated the 26 & 28 Novr. from Mr. Adams, on the Subject of certain Instructions passed the 16 Augt., which he had lately recieved, and of which I was ignorant ’till the arrival of these Letters. I think them wise.
A courier from France arrived here two Days ago. By his Return I hope to write you particularly—
Mrs. Jay joins me in presenting the Compliments of the Season to you and your grandson
To Dr. Franklin 31 Decr. 1781
